PER CURIAM.
Stanley Lewis Gaskins appeals the trial court’s order denying his motion to correct illegal sentence. Gaskins’ motion claims that the Florida Department of Corrections has failed to properly award gain-time credits. We affirm.
We take no position on the merits of Gaskins’ claim. We agree with the trial court, however, that this claim must first be presented administratively to the Department of Corrections. If Gaskins is not satisfied with the ruling of the Department, he can then file a petition for mandamus with the appropriate circuit court. See Newsome v. Singletary, 637 So.2d 9, 11 (Fla. 2d DCA 1994).
Affirmed.
PARKER, A.C.J., and NORTHCUTT and CASANUEVA, JJ., concur.